Title: From George Washington to Henry Laurens, 12 September 1778
From: Washington, George
To: Laurens, Henry


          
            Sir,
            Head Quarters White Plains September 12th 1778
          
          Inclosed, I have the honor to transmit Congress a copy of the report of a Board of
            Officers, who were appointed by me to consider what  would be the
            most eligible plan for invading Canada; in case our future prospects and circumstances
            should justify the entreprise. The pains which General
            Gates has, for some time past, taken to inform himself on the subject, and the knowlege,
            which General Bailey and Col: Hazen possess of the country, induced me to make choice of
            these Gentlemen. It appears to me, that the mode recommended by them, for an expedition
            of this kind, is liable to fewest objections, and, though attended with many
            difficulties, affords a reasonable prospect of success. The great naval force of the
            enemy on the lakes is, in my opinion, an almost insurmountable obstacle to any attempt
            to penetrate by the ordinary communications.
          The expediency of the undertaking in a military point of view will depend on the
            enemy’s evacuating these states and on the reinforcements they may send into Canada.
            While they keep their present footing, we shall find employment enough in defending
            ourselves, without meditating conquests; or if they send a large addition of strength
            into that country, it may require greater force and more abundant supplies on our part,
            to effect its reduction, than our resources may perhaps admit. But if they should leave
            us, and their other exigencies should oblige them to neglect Canada, we may derive
            essential advantage, from a successful expedition there; and if it should be thought
            adviseable, there is no time to be lost in making preparations, particularly if the idea
            of carrying it on in Winter be persued.
          The great importance of the object both in a military and political light demands the
            sanction and concurrence of Congress, before any steps can be taken, towards, it with
            propriety. The peculiar preparations, which will be necessary, from the peculiar nature
            of the interprise is an additional motive with me, for requesting thus early, their
            determination; as a considerable expence must be incurred in procuring several articles
            which would not be requisite, but on this occasion. The soldiery must be clad in a
            particular manner to fit them for enduring the inclemencies of an active
            winter-campaign-a number of snow shoes must be provided and extraordinary means of
            transportation, to convey our stores and baggage through a country covered with snow,
            and, a great part of it, hitherto unexplored.
          Congress will perceive, that valuable Magazines, both of provision and forage, may be
            laid up in the upper settlements on Connecticut River—I have given directions for this
            purpose; because if the expedition in question should be carried into execution, they
            will be indispensible; if it should not, they will still be very beneficial for
            supplying the army, especially if the war should be tranferred Eastward, which there are
            many powerful reasons to expect.
          I shall not trouble Congress with more extensive details on the subject, as Colonel
            Hazen who will have the honor of delivering this, will  be able to
            satisfy any inquiries they may be pleased to make. With the greatest respect and esteem
            I have the honor to be Sir Your most Obedt servant
          
            Go: Washington
          
        